Name: Commission Regulation (EEC) No 2717/91 of 12 September 1991 concerning the stopping of fishing for Canadian plaice by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 91 Official Journal of the European Communities No L 257/21 COMMISSION REGULATION (EEC) No 2717/91 of 12 September 1991 concerning the stopping of fishing for Canadian plaice by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3934/90 of 20 December 1990 fixing catch possibilities for 1991 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for American plaice quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of Canadian plaice in the waters of NAFO zone 3 LNO by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1991 , HAS ADOPTED THIS REGULATION : Article 1 Catches of Canadian plaice in the waters of NAFO zone 3 LNO by vessels flying the flag of a Member State or regis ­ tered in a Member State are deemed to have exhausted the quota allocated to the Community for 1991 . Fishing for Canadian plaice in the waters of NAFO zone 3 LNO by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 September 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7 . 1987, p. 1 . (4 OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 378, 31 . 12. 1990, p. 69 .